Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1: The present invention is directed to a method of optimizing printing based on image attributes. None of the prior art cited alone or in combination provides the motivation to teach determining that the sub-image belongs to the black edge when any of the sub-images of the input image has a bias dark in brightness, a bias gray in color density, a bright spot, and a high sharpness edge, and setting the black edge tag on the sub-image belonging to the black edge; determining that the sub-image belongs to the color edge when any of the sub-images of input image has the bias dark in brightness and the high sharpness edge, and setting the color edge tag on the sub-image belonging to the color edge; determining that the sub-image belongs to the fuzzy region when any of the sub-images of input image has the bias dark in brightness, the bias gray in color density, and a middle sharpness edge, and setting the fuzzy tag on the sub-image belonging to the fuzzy region; and determining that the sub-image belongs to the photo region when any of the sub-images of input image does not belong to any of the black edge, the color edge, and the fuzzy region, and setting the photo tag on the sub-image belonging to the photo region. These limitations in combination with all other limitations required in the claimed invention are not fully disclosed by the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309.  The examiner can normally be reached on Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG D TRAN/Primary Examiner, Art Unit 2675